DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-Amendment filed onJan.26, 2021.
Claims 1-7 have been amended.
New claims 8-20 have been added.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-2, 4-5, 7-12 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao (2017/0359749). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Dao discloses a data management method (see fig.4 and its description), comprising: sending, by a first communications apparatus, first request information, comprising information of user equipment (UE) (see fig.4, elements 412, 110, paragraph [0058] and it description); receiving, by a second communications apparatus, the first request information (see fig.4, elements 412, N15, 410, paragraph [0063] and it description); sending, by the second communications apparatus, second request information to a third communications apparatus, wherein the second request information comprises at least one of a public land mobile network (PLMN) identity (ID) of a PLMN in a home domain of the UE, current location area information of the UE, or UE capability information, wherein the second request information requests UE policy information of the UE from the third communications apparatus, wherein the UE policy information is stored in the third communications apparatus based on a location area as a classification (see fig.2, element, 230, fig.4, elements 410 N25 402, paragraphs [0039-0040], [0065] and it description); receiving, by the second communications apparatus, the EU policy information from the third communications apparatus (
Regarding claim 2, Dao discloses a data management method (see fig.4 and its description), comprising: sending, by a first communications apparatus, first request information comprising at least one of a public land mobile network (PLMN) identity (ID) of PLMN in home domain of a user equipment (UE), first location area information, or UE capability information (see fig.2, element, 230, fig.4, elements 410 N25 402, paragraphs [0039-0040], fig.4, elements 412, 110, paragraph [0058], [0063] and it description); receiving, by a second communications apparatus, the first request information (see fig.4, elements 412, N15, 410, paragraph [0063] and it description); and sending, by the second communications apparatus, UE policy information of the UE that is stored based on a location area as a classification (see fig.2, element, 230, fig.4, elements 410 N25 402, paragraphs [0039-0040], [0065] and it description).
Regarding claim 4, Dao further discloses the PLMN ID and location area information corresponding to the PLMN ID are stored in the second communications apparatus (PCF) (see fig.4, elements 410, paragraph [0058], [0063] and it description).
Regarding claim 8, Dao further discloses the first communications apparatus is an access mobility and management function (AMF) (see fig.4, elements 412, paragraph [0058] and it description).
Regarding claim 9, Dao further discloses the second communications apparatus is a policy control function (PCF) (see fig.4, elements 410  paragraph [0058] and it description).
Regarding claim 10, Dao further discloses the third communications apparatus is a unified data repository (UDR) (see fig.4, elements 402, paragraph [0058] and it description).
Regarding claim 11, Dao further discloses the first communications apparatus is an access mobility and management function (AMF) (see fig.4, elements 412, paragraph [0058] and it description).
Regarding claim 12, Dao further discloses the second communications apparatus is a policy control function (PCF) (see fig.4, elements 410  paragraph [0058] and it description).
Regarding claim 5, 7 and 16-17 are recite limitations substantially similar to the claims 2, 4 and 11-12. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 3, 6, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647